Title: To Thomas Jefferson from David Humphreys, 17 June 1792
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 17 June 1792. Since his letter to TJ of 21 May he has received TJ’s dispatch of 9 Apr. and forwarded those for Barclay and Carmichael. The country’s political placidity has been upset by some recent disturbances. Several hundred ship carpenters at the royal dock and the “rabble” in this city marched to Queluz to seek redress of grievances from the government. After the army prevented them from reaching the palace, the Prince received two of their deputies and promised to investigate their complaints. The carpenters returned to their work peacefully, but since then several of them have been confined, after which there was an outbreak of vandalism in the vicinity of the dock yard. In the midst of this agitation the Prince came to Lisbon to take part in an annual procession, but the discovery of people with lanterns in the sewers shortly before gave rise to fears of a plot to blow up part of the city and the procession, and the Prince returned in great consternation to Queluz as soon as he was informed. It seems more likely, however, that the people in the sewers were robbers with no designs on the Prince. The priests have increased their ascendancy over the Prince, many prisoners are now held by the Inquisition, and several families who have fled from Madeira should arrive in America before this letter. The Duke of Lafões, having resigned as commander in chief several days ago because of a dispute with the Minister of War, resumed his office at the behest of the Prince. The government has required visiting strangers to give security that they will not spread republican principles. It has forbidden monks from frequenting certain public places because of popular dissatisfaction with monkish immorality. The Queen’s condition remains unchanged. A fleet commanded by Admiral de Britto left the Tagus two days ago to cruise against the “Pirates of Africa.” He encloses the latest Portuguese and Spanish gazettes.
